In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1111V
                                        (not to be published)


    KATHLEEN BELDON,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: July 22, 2022


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Simina Vourlis, Law Offices of Simina Vourlis, Columbus, OH, for Petitioner.

Mark Kim Hellie, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On September 1, 2020, Kathleen Beldon filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). In order to correct the misspelling of her first name, Petitioner filed an
amended petition on April 21, 2021. ECF No. 20. Petitioner alleges that she suffered
Guillain-Barré Syndrome caused-in-fact by the influenza vaccine she received on
September 13, 2018. (Petition at 1, ¶¶ 1, 50) On December 15, 2021, a decision was



1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all Section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
issued awarding compensation to Petitioner based on the Respondent’s proffer. (ECF
No. 37).

       Petitioner has now filed a motion for attorney’s fees and costs, dated June 2, 2022
(ECF No. 42), requesting an award of $22,710.10 (representing $22,241.80 in fees and
$468.30 in costs). Petitioner also requests $4,987.50 in fees and $21.76 in costs incurred
by Petitioner’s former counsel, Jami S. Oliver. (Id. at 3-4). In accordance with General
Order No. 9, Petitioner filed a signed statement indicating that she incurred no out-of-
pocket expenses. (ECF No. 42-8). Respondent reacted to the motion on June 10, 2022,
indicating that he is satisfied that the statutory requirements for an award of attorney’s
fees and costs are met in this case, but deferring determination of the amount to be
awarded at the Court’s discretion. (ECF No. 43). Petitioner did not file a reply thereafter.

      I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, Petitioner is awarded the total amount of $27,719.36 3 as follows:

            •   A lump sum of $22,710.10, representing reimbursement for attorneys’
                fees and costs, in the form of a check payable jointly to Petitioner and
                Petitioner’s counsel, Simina Vourlis; and

            •   A lump sum of $5,009.26, representing reimbursement for attorneys’
                fees and costs, in the form of a check payable jointly to Petitioner and,
                Jami S. Oliver

      In the absence of a timely-filed motion for review (see Appendix B to the Rules of
the Court), the Clerk shall enter judgment in accordance with this decision. 4




3 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs., 924
F.2d 1029 (Fed. Cir.1991).
4 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                    2
IT IS SO ORDERED.

                        s/Brian H. Corcoran
                        Brian H. Corcoran
                        Chief Special Master




                    3